Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 1 of 12 PAGEID #: 544




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

C.T., an individual,                               CIVIL ACTION NO. 2:19-CV-5384

                   Plaintiff,                      Electronically Filed

RED ROOF INNS, INC; WYNDHAM
HOTELS & RESORTS, INC.; BEST
WESTERN INTERNATIONAL, INC.; and                   Chief Judge Algenon L. Marbley
LA QUINTA HOLDINGS, INC.,                          Magistrate Judge Elizabeth Preston Deavers

                   Defendants.


    DEFENDANT BEST WESTERN INTERNATIONAL, INC.’S MEMORANDUM IN
      RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED
                              COMPLAINT

         In response to Plaintiff’s Motion for Leave to File an Amended Complaint, Defendant

Best Western International, Inc. (“BWI”) states:

         The Court should not grant Plaintiff leave to amend her Complaint, as the proposed

amendments are futile. Whether Plaintiff names additional parties or alleges new causes of action

allegedly stemming from the “same conduct, transaction, or occurrence set forth…in the original

pleading”) (see Dkt. 55 at pp. 1 – 2) (internal citations omitted), this case is best suited for the

Middle District of Florida. As set forth in BWI’s Motion to Dismiss (see Dkt. 19 at pp. 7 – 8)

and Memorandum in Reply (see Dkt. 48 at pp. 2 – 4), Plaintiff is a Florida resident, and all

allegations of sex trafficking allegedly occurred in Fort Myers, Florida. Plaintiff’s attempt to

litigate this case in the Southern District of Ohio (a jurisdiction with no connection to the

allegations) is nothing more than forum shopping. As there is no nexus between Plaintiff’s

alleged sex trafficking in Fort Myers, Florida and the Southern District of Ohio, the Court should

deny Plaintiff leave to amend her Complaint.



4846-5915-6929.1                                   1
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 2 of 12 PAGEID #: 545




         The Court should also deny Plaintiff leave to amend her Complaint to allege conspiracy

to violate the TVPRA and civil conspiracy. This Court has repeatedly held that an allegation of

“beneficiary liability” under the TVPRA is based on a negligence standard. (See M.A. v.

Wyndham Hotels & Resorts, Inc. 425 F. Supp. 3d 959, 965 (S.D. Ohio 2019); H.H. v. G6 Hosp.,

LLC, 2019 U.S. Dist. LEXIS 211090 at *9 (S.D. Ohio Dec. 6, 2019); S.W. v. Lorain-Elyria

Motel, Inc., 2020 U.S. Dist. LEXIS 44961 at *16 – 18. (S.D. Ohio Mar. 16, 2020). The Sixth

Circuit holds that a cause of action for civil conspiracy cannot be premised upon an underlying

tort of negligence. In re Nat’l Century Fin. Enters., Inv. Litig, 504 F. Supp. 2d 287, 327 (S.D.

Ohio 2007) (“It is impossible to conspire to commit negligence.”). Furthermore, BWI’s

purported membership in various trade associations is not a valid basis for alleging liability.

Clarkwestern Dietrich Bldg. Sys. LLC v. Certified Steel Stud Ass’n, 2013 U.S. Dist. LEXIS

194260 at *10 (S.D. Ohio Dec. 20, 2013). Thus, Plaintiff cannot allege Defendants conspired to

negligently permit Plaintiff’s sex trafficking at the hotels identified in her proposed Amended

Complaint.

         I.        THE MIDDLE DISTRICT OF FLORIDA IS THE APPROPRIATE
                   FORUM FOR THIS CASE.

         Plaintiff’s claims against BWI do not arise out of or relate to any incident or event

involving a Best Western branded hotel in Ohio. Instead, her claims against BWI relate to

alleged human trafficking that occurred at a property in Fort Myers, Florida. See Dkt. 1, at ¶ 68;

see also Dkt. 54-1 at ¶¶ 13(e), 139(a) and 143. Plaintiff is not even an Ohio resident; she is a

resident of Florida. See Dkt. 1, at ¶ 9; see also Dkt. 54-1 at ¶ 10. Plaintiff nonetheless argues this

Court has personal jurisdiction because BWI works with various independently owned and




4846-5915-6929.1                                  2
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 3 of 12 PAGEID #: 546




operated hotels in Ohio, even though they are not implicated in any of the alleged wrongdoing at

issue in this matter. 1 See Dkt. 40, pp. 13-14.

         Here, the allegations are brought by a Florida resident regarding hotels in Fort Myers,

Florida. None of the alleged sex trafficking occurred in Ohio, let alone the Southern District of

Ohio, and thus this forum has no connection with the controversy alleged in the Complaint or

proposed First Amended Complaint. When the chosen forum has no connection with the

controversy, forum is given “significantly less weight” when determining a motion to change

venue. Max Rack, Inc. v. Hoist Fitness Sys., 2006 U.S. Dist. LEXIS 13374 at *10 (S.D. Ohio

Mar. 10, 2006), citing Steelcase Inc. v. Smart Techs., 336 F. Supp. 2d 714, 720 (W.D. Mich.

2004). The plaintiff’s chosen forum is afforded even less weight if it is not the plaintiff’s home

forum. Max Rack, Inc., 2006 U.S. Dist. LEXIS at *10, citing LG Electronics Inc. v. First Int’l

Computer, Inc., 138 F. Supp. 2d 574, 589 (D.N.J. 2001); see also Arters v. Sandoz, Inc., 2010

U.S. Dist. LEXIS 101197 at *13 – 14 (S.D. Ohio Sept. 27, 2010); Am. Signature Inc. v. Moody’s

Investors Servs., Inc., 2010 U.S. Dist. LEXIS 68042 at *6 (S.D. Ohio July 2, 2010). There is no

meaningful connection between the allegations in Plaintiff’s proposed Amended Complaint,

including her home forum of Florida and the venue of this Court. It cannot be said that BWI

could reasonably anticipate being haled into an Ohio court in this matter, or that the Court should

afford weight to plaintiff’s decision to commence this action in Ohio.

         In the interests of justice and judicial efficiency, there is an adequate, alternative forum

for this case in the Middle District of Florida. Discovery will almost exclusively involve Florida-

based documents and witnesses because the hotels are in Fort Myers, Florida, the alleged

trafficking occurred in Fort Myers, Florida, and the Plaintiff lives in Florida. Plaintiff’s counsel,

1
  BWI properly submitted exhibits to the Court in its a motion to dismiss demonstrating that BWI
does not own, operate or control the independently owned branded hotels and is not a principal,
single or joint employer, or franchisor. See Dkt. 19-2 – 4.
4846-5915-6929.1                                  3
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 4 of 12 PAGEID #: 547




who signed the response to BWI’s Motion to Dismiss and moved for leave to amend the

Complaint practices out of Pensacola, Florida. It is evident Plaintiff’s chosen counsel is located

in and adequately prepared to litigate this matter within Florida, as Count Three of the proposed

Amended Complaint alleges Civil Conspiracy under Florida law. See Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 254 n. 22 (1981); see also Jones v. IPX Int’l Equatorial Guinea, S.A., 920

F.3d 1085, 1090-91 (6th Cir. 2019). Also, Florida has a local public interest in handling cases

involving parties within its physical borders. See Piper, 454 U.S. at 255 (the “strong

presumption” in favor of the plaintiff’s choice of forum may be overcome when the private and

public interest factors clearly point towards trial in the alternative forum”); Down-Lite Int’l, Inc.

v. Altbaier, 2019 U.S. Dist. LEXIS 131081 at *6 (S.D. Ohio Aug. 6, 2019) (local interest in

deciding local controversies at home is a public interest consideration for change of forum).

Trying this case in the Middle District of Florida would be easier, more expeditious and less

expensive than a trial in Ohio, as Florida based witnesses could be compelled to testify at trial

within state borders, a public interest factor. See Slate Rock Constr. Co. v. Admiral Ins. Co., 2011

U.S. Dist. LEXIS 97122 at * 21 (S.D. Ohio Aug. 30, 2011).

         Unlike the Court’s recent decision in A.C. v. Red Roof Inns, Inc., 2:19-cv-4965, Dkt. 70

at p. 6 (S.D. Ohio June 16, 2020), this case involves allegations entirely borne from the State of

Florida (over 1,000 miles away from this Court), not another judicial district within the State of

Ohio. BWI refers the Court to Sabol v. Ford Motor Co., 2014 U.S. Dist. LEXIS 152282 (Nov.

19, 2014), wherein this Court granted defendant’s motion to change venue on similar facts. In

Sabol, the plaintiff (a Delaware resident) commenced suit against the defendant (a Delaware

corporation with a principal place of business in Michigan), asserting product liability claims in

connection with a vehicle purchased and repaired in Pennsylvania. Plaintiff commenced the

action in the Southern District of Ohio because a related case was pending before the Court. Id.
4846-5915-6929.1                                 4
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 5 of 12 PAGEID #: 548




at *7 – 8. Defendant moved for transfer of venue to the Eastern District of Pennsylvania, which

the Court granted.

         In granting the motion, the Court first determined that basis of plaintiff’s claim emanated

from transactions exclusively within the Eastern District of Pennsylvania, and thus the Eastern

District of Pennsylvania was a proper alternative forum. Id. at *10 – 12. The Court then

determined public and private interests strongly favored transfer to the Eastern District of

Pennsylvania. The Court negated the ordinary deference given to plaintiff’s choice of venue

because she was not an Ohio resident and none of the events giving rise to her claims occurred in

Ohio (id. at 14 – 15), facts that weighed strongly in favor of transfer on public interest grounds.

Id. at *26. The Court conceded that documents and evidence could be shipped to any forum, but

took issue with plaintiff’s inability to identify any evidence located in Ohio, contrasting

defendant’s identification of evidence readily available in Pennsylvania. Id. at *16. The Court

also credited defendant’s argument that essential trial witnesses were located more than 100

miles from the Southern District of Ohio and thus could not be compelled to testify at trial. Id. at

*16 – 20.

         The facts in this case are stunningly similar to those in Sabol. Here, Plaintiff is not a

resident of Ohio and does not allege wrongdoing in Ohio. Conversely, she alleges the entirety of

her alleged trafficking occurred in the Middle District of Florida. Essential trial witnesses, which

would include the hotels’ owners, operators, managers and employees are far more likely to be

Florida residents than Ohio residents. If so, these witnesses would be well beyond the 100 mile

radius of this Court’s subpoena power under F.R.C.P. 45(c). Finally, Plaintiff has not, and

cannot, identify evidence in Ohio to support any party’s claims or defenses.

         The interests in permitting the Middle District of Florida to preside over a case involving

its citizens and property within its borders favor a change of venue. MJR Int’l, Inc. v. Am.
4846-5915-6929.1                                  5
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 6 of 12 PAGEID #: 549




Arbitration Assn’n., 2007 U.S. Dist. LEXIS 70436 at *7 – 8 (S.D. Ohio Sept. 24, 2007).

Plaintiff’s proposed Amended Complaint is futile, as none of the new or amended allegations

change the overwhelming fact that the Middle District of Florida is the appropriate forum for this

case. See Ewalt v. Gatehouse Media Ohio Holding II, Inc., 2020 U.S. Dist. LEXIS 67774 at *3

(S.D. Ohio Apr. 17, 2020) (“this Court is charged with determining whether the futility of an

amendment is so obvious that it should be disallowed.”), quoting Bear v. Delaware Cnty., Ohio,

2015 U.S. Dist. LEXIS 56133 at *3 (S.D. Ohio Apr. 28, 2015).

         II.       PLAINTIFF CANNOT             ALLEGE        CONSPIRACY          TO     COMMIT
                   NEGLIGENCE.

         Plaintiff’s proposed First Amended Complaint includes additional inflammatory language

and broad conclusions designed to diminish, negate and invalidate the hotel industry’s and

certain industry organizations’ contributions to combatting clandestine human sex trafficking.

Contradictorily, Plaintiffs alleges blatant displays of human sex trafficking at the hotels while

alleging the same activities are “less visible to law enforcement” (id. at ¶ 125) but somehow

simultaneously are visible to the hotel staff. (id. at ¶¶ 148 – 150, 153, 155) (e.g., id. at ¶ 155:

“Had Defendants been paying attention to the activities being conducted at their hotels and on

their properties, they would have noticed the red flags outlined above would have been

impossible for them not to notice, and the ongoing victimization of C.T. would have ceased.”

(Emphasis added).

         Plaintiff is essentially suing the hotel industry and requiring it to prevent a global crime

that governments around the world, including the United States, federal, state and local

governments, task forces and police departments cannot stop. BWI condemns human trafficking

in all forms; however, plaintiff cannot simply use the TVPRA as carte-blanche to sue the “hotel

industry.” As the United States Judicial Panel on Multidistrict Litigation recently recognized in

4846-5915-6929.1                                  6
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 7 of 12 PAGEID #: 550




denying plaintiffs’ requests for centralized litigation of TVPRA claims (including this case),

hotels are not monolithic. See In re Hotel Indus. Sex Trafficking Litig., 2020 U.S. Dist. LEXIS

19882 (J.P.M.L. Feb. 5, 2020). More important, at least one district court has expressly

disavowed the construction that “Congress imposed duties upon business to affirmatively

prevent sex trafficking on their hotel properties” or that “hotels (and other businesses or

professional possibly earning money from trafficking)” are required “to affirmatively stop [sex]

trafficking.” A.B. v. Marriott International, Inc., 2020 U.S. Dist. LEXIS 70644 at *18 (E.D. Pa.

Apr. 22, 2020).

         The conspiracy allegations in Plaintiff’s proposed Amended Complaint are based on the

notion that the hotel industry conspired to promote itself as “dedicated opponents of human

trafficking” (see Dkt. 54-1 at ¶ 166), while simultaneously conspired to “maintain policies,

practices and procedures” to permit financial benefit from “illegal sex ventures in violation of the

TVPRA.” Id. A significant portion of the First Amended Complaint (over 63 pages of the 90-

page proposed Amended Complaint) criticizes the fundamental purpose of hotels, which is to

provide temporary lodging accommodations with a modicum of privacy to its guests. Plaintiff

has shown no facts to suggest that the Defendants worked together to ignore signs of sex

trafficking occurring at independently-owned hotels or that Defendants’ opposition to the sex

trafficking industry is disingenuous.

         In any event, it is impossible to conspire to commit negligence as Plaintiff’s proposed

Amended Complaint suggests. See In re Nat’l Century Fin. Enters., Inv. Litig, 504 F. Supp. 2d

287, 327 (S.D. Ohio 2007); Ruth v. A.O. Smith Corp., 2005 U.S. Dist. LEXIS 23235 at *10 (N.D.

Ohio Oct. 11, 2005) (“[T]he great majority of jurisdictions agree that conspiracy claims cannot

be founded on the tort of negligence.”); Ho v. United States., 2012 U.S. Dist. LEXIS 184578 at

*32 (D. Minn. Dec. 11, 2012) (“The law does not recognize a conspiracy to commit
4846-5915-6929.1                                 7
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 8 of 12 PAGEID #: 551




negligence.”) (internal quotation and citation omitted). This Court has repeatedly held that

analysis of potential liability under the “beneficiary” clause of 18 U.S.C. § 1595(a) “is a

negligence standard of constructive knowledge, not actual knowledge.” A.C., 2:19-cv-04965 at

Dkt. 70, p. 9 (June 16, 2020) (Emphasis added); M.A., 425 F. Supp. 3d at 965; H.H., 2019 U.S.

Dist. LEXIS 211090 at *9; S.W., 2020 U.S. Dist. LEXIS 44961 at *16 – 18.

         For Plaintiff to allege the hotel defendants conspired with her criminal traffickers,

Plaintiff would have to allege the Defendants are liable under 18 U.S.C. 1591(a), which she has

expressly denied in her Response to BWI’s Motion to Dismiss. See Dkt. 40 at p. 20 (“Only one

claim has been made against all Defendants in this case, which is violation of § 1595 on a

beneficiary theory of liability.”). Furthermore, a federal court exercising subject matter

jurisdiction based on federal question cannot determine state common-law claims for civil

conspiracy. See Ayad v. Radio One, Inc., 412 F. Supp. 2d 716 (N.D. Ohio 2005).

         Plaintiff’s allegations of apparent and/or actual agency between BWI and the hotel

identified in the proposed Amended Complaint are not supported by fact or law, another reason

why the Motion for Leave to Amend the Complaint is futile. Public records from the Lee County

Appraiser’s Office and Clerk’s Office show that BWI does not own the hotel. (See Dkt. 19-2 –

3). Furthermore, the membership agreement with the hotel’s owner (which the Court should

consider on BWI’s pending Motion to Dismiss, see McLaughlin v. CNX Gas Co., LLC, 639 Fed.

Appx. 296, 298 (6th Cir. 2016); see also Dkt. 19-1 at p. 8), reflects that BWI is not an agent of

the hotel, does not employ anyone at the hotel, and that the hotel’s owners – and not BWI –

handle the hotel’s day-to-day operations. See Dkt. 19-4 at p. 4, ¶ 17. The membership agreement

identifies the actual owner of the hotel (not BWI) and states:

         BEST WESTERN [BWI] HAS NO RESPONSIBILITY FOR THE USE,
         CONDITION, MAINTENANCE, POLICIES, PRACTICES OR OPERATION
         OF THE HOTEL, NOR THE SAFETY OF THE DESIGN OF ANY
4846-5915-6929.1                                 8
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 9 of 12 PAGEID #: 552




         STRUCTURE OR PRODUCT. BEST WESTERN [BWI] HAS NO CONTROL
         OVER OR RESPONSIBILITY FOR ANY DECISION RELATING TO OR
         AFFECTING THE EMPLOYMENT OR SUPERVISION OF ANY PERSON
         EMPLOYED AT OR PROVIDING SERVICES IN CONNECTION WITH THE
         HOTEL.


Id.; see also Perkins v. Am. Spotting Co. of Ohio, Inc., 2018 U.S. Dist. LEXIS 223473 at *9

(S.D. Ohio Dec. 13, 2018) (“The allegation that ASCO directly controls the day to day

operations of ASCO Ohio is conclusory without any further factual allegations concerning how

ASCO controls said operations.”); accord Ackison Surveying LLC v. Focus Fiber Sols., LLC,

2017 U.S. Dist. LEXIS 35502 at *9 (S.D. Ohio Mar. 13, 2017) (Marbley, J.); Barrett-O’Neill v.

Lalo, LLC, 2014 U.S. Dist. LEXIS 109830 at *13 (S.D. Ohio Aug. 8, 2014) (franchisor’s

requirement of uniformity and standardization of franchisee’s services does not give rise to an

agency relationship); Bricker v. R & A Pizza, Inc., 804 F. Supp. 2d 615, 623 (S.D. Ohio 2011)

(dismissal of negligence claim against franchisor warranted where complaint lacked well-pled

allegations that franchisor exerted control over franchisee’s daily operations).

         BWI also directs the Court to the National Labor Relations Board’s February 26, 2020

final rule for determining joint-employer status under the National Labor Relations Act, which

provides that a party is a joint employer if:

          (i) [the putative joint-employer] exercises direct and immediate control over one
         or more essential terms or conditions of employment of another entity’s
         employees, (ii) that the control exercised over that essential term or those
         essential terms has a ‘regular or continuous consequential effect” and is not
         “sporadic, isolated, or de minimis,” and (iii) that the substantial direct and
         immediate control thus exercised over that essential term or those essential terms
         warrants finding that the putative joint employer ‘meaningfully affects matters
         relating to the employment relationship’ with another employer’s employees.

See Joint Employer Status Under the National Labor Relations Act, 85 Fed. Reg. 11184, 11205

(Feb. 26, 2020); see also https://www.nlrb.gov/about-nlrb/what-we-do/national-labor-relations-

board-rulemaking/standard-determining-joint-employer.
4846-5915-6929.1                                 9
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 10 of 12 PAGEID #: 553




         BWI does not exercise direct or immediate control over the employees who work at its

independently owned and operated member hotels, and cannot be held liable as a joint employer.

         III.      BWI’s MEMBERSHIP IN TRADE ORGANIZATIONS IS AN IMPROPER
                   FOUNDATION FOR ALLEGING LIABILITY.

         Plaintiff’s proposed First Amended Complaint blanketly alleges Defendants used

membership with national and state trade associations (the American Hotel and Lodging

Association and the Ohio Hotel and Lodging Association, respectively) to further the

“conspiracy” to negligently permit trafficking through brand hotels. See Dkt. 54-1 at ¶¶ 60 – 62.

Setting aside the aforementioned principle that Defendants cannot conspire to commit

negligence, and that the Ohio Hotel and Lodging Association is comprised only of hotels

physically within the state (which has no bearing on the allegations of plaintiff’s alleged

trafficking in Fort Myers, Florida), membership in a trade organization or association alone

cannot be the foundation for liability. Clarkwestern Dietrich Bldg. Sys. LLC v. Certified Steel

Stud Ass’n, 2013 U.S. Dist. LEXIS 194260 at *10 (S.D. Ohio Dec. 20, 2013), citing In re

Welding Fume Prods. Liab. Litig., 526 F. Supp. 2d 775, 800 (N.D. Ohio 2007); Cooley v.

Lincoln Elec. Co., 776 F. Supp. 2d 511, 570 (N.D. Ohio 2011). Plaintiff has not demonstrated a

plausible theory of liability against Defendants for civil conspiracy or conspiracy to violate the

TVPRA by virtue of possible affiliation with trade associations. The Court should not permit

Plaintiff to entertain such an untenable and futile theory in her pleadings.

                                             CONCLUSION

         Permitting Plaintiff to amend her Complaint is futile and places the undue burden on

BWI to re-file its Motion to Dismiss, which will ultimately waste time and judicial resources. It

also bears repeating that the location of the substantial events alleged is Fort Myers, Florida. No

matter how much Plaintiff amends the substance of her allegations or how many causes of action

4846-5915-6929.1                                 10
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 11 of 12 PAGEID #: 554




she adds to the Complaint, including theories of civil conspiracy and conspiracy to violate the

TVPRA, the Court should not ignore the crucial fact that the basis for this case is unequivocally

rooted in Florida. As there is no conceivable theory to substantially link the events at issue

(which occurred in Florida) with the Defendants’ contacts in Ohio to establish sufficient personal

jurisdiction or a convenient forum, no law permitting Plaintiff to allege conspiracy based on an

underlying tort of negligence, and no nexus between possible memberships in trade associations

and conspiracy to commit negligence, this Court should deny Plaintiff’s Motion for Leave to

Amend her Complaint in its entirety.

Dated: July 2, 2020



                                             Respectfully submitted,

                                             /s/ Judd R. Uhl

                                             Judd R. Uhl (0071370)
                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                             250 East 5th Street, Suite 2000
                                             Cincinnati, Ohio 045202
                                             Telephone: 513.808.9913
                                             Facsimile: 513.808.9912
                                             Judd.Uhl@lewisbrisbois.com
                                             Attorneys for Defendant
                                             Best Western International, Inc.

                                             /s/ Karen L. Campbell

                                             Karen L. Campbell (Admitted Pro Hac Vice)
                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                             77 Water Street, Suite 2100
                                             New York, New York 10005
                                             Telephone: 212.232.1300
                                             Facsimile: 212.232.1399
                                             Karen.Campbell@lewisbrisbois.com
                                             Attorneys for Defendant
                                             Best Western International, Inc.



4846-5915-6929.1                               11
Case: 2:19-cv-05384-ALM-EPD Doc #: 58 Filed: 07/02/20 Page: 12 of 12 PAGEID #: 555




                                CERTIFICATE OF SERVICE

         I hereby certify on the 2nd day of July, 2020, the foregoing was served on counsel of

record through the Court’s electronic filing system, and paper copies will be sent to all parties

without an appearance by conventional mail.

                                                           /s/ Judd Uhl

                                                           Judd Uhl




4846-5915-6929.1                               12
